 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AVCON CONSTRUCTORS, INC,                          No. 2:16-CV-00478-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER GRANTING JOINT
                                                        STIPULATION FOR DISMISSAL WITH
14    K.O.O CONSTRUCTION INC.;                          PREJUDICE
15    AND TRAVELERS CASUALTY &
      SURETY COMPANY,
16
                         Defendants.
17

18          The parties have settled all claims in this case. (ECF Nos. 36, 38 at 1.) Pursuant to
19   Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties submitted a joint stipulation for this
20   Court to dismiss with prejudice this action, including all claims and counterclaims, with each
21   party to bear its own attorney's fees and costs. (ECF No. 38 at 1.)
22          The Court hereby APPROVES the stipulation, and DISMISSES this entire action with
23   prejudice. The Clerk of the Court is directed to TERMINATE this case.
24          IT IS SO ORDERED.
25   Dated: November 14, 2018
26
27                                              Troy L. Nunley
                                                United States District Judge
28
                                                        1
